              Case 2:20-cv-00137-RSL Document 20 Filed 04/15/20 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     INSOMNIAC HOLDINGS LLC,                                   Case No. C20-137-RSL

10                           Plaintiff,                          ORDER DENYING
11                      v.                                       DEFENDANTS’ MOTION
                                                                 TO STAY PROCEEDINGS
12     CONSCIOUS ENTERTAINMENT GROUP
       LLC, et al.,
13
                             Defendants.
14
15
            This matter comes before the Court on defendants’ “Motion to Stay District Court
16
     Proceedings Re: Coronavirus (COVID-19). Dkt. #13. On March 20, 2020, defendants moved
17
     to stay the proceedings in this case “until the emergency orders issued by this Court have been
18
     lifted and/or modified, or April 15, 2020, whichever is sooner.” Id. at 2. The Court re-noted
19
     defendants’ motion for April 10, 2020, in accordance with LCR 7(d)(3). See Dkt. #14. Plaintiff
20
     filed a response in opposition to defendants’ motion on April 6, 2020. Dkt. #16.
21
            Defendants’ motion describes concerns regarding their ability to timely answer plaintiff’s
22
     complaint due to the developing COVID-19 outbreak. However, defendants filed an answer and
23
     counterclaims on March 27, 2020. See Dkt. #15. Moreover, defendants’ proposed stay
24
     expiration date of April 15, 2020 has arrived.
25
            Although the Court is keenly aware of the unprecedented challenges posed by the current
26
     public health crisis, it finds a stay of proceedings unnecessary at this time. See Clinton v. Jones,
27
     520 U.S. 681, 706 (1997) (citation omitted) (“The District Court has broad discretion to stay
28
     ORDER DENYING MOTION
     TO STAY PROCEEDINGS - 1
             Case 2:20-cv-00137-RSL Document 20 Filed 04/15/20 Page 2 of 2




 1 proceedings as an incident to its power to control its own docket.”). Technological advances
 2 now facilitate remote legal work, including allowing for face-to-face interviews with clients and
 3 experts. The parties are instructed to continue litigating this matter to the extent safely possible,
 4 in accordance with the General Orders of this District. See generally Gen. Order Nos. 07-20,
 5 02-20; see also Governor Jay Inslee, Proclamation No. 20-25.1 (Apr. 2, 2020).
 6         Defendants’ motion to stay proceedings (Dkt. #13) is DENIED.
 7
 8         DATED this 15th day of April, 2020.
 9
10
11                                                    A
                                                      Robert S. Lasnik
12
                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION
     TO STAY PROCEEDINGS - 2
